Exhibit 10.22 NuScribe PRESENTED TO The American Society of Hypertention, Inc. (ASH) November 29, 2007 VEMICS 1 1.Vemics iMedicor™ Vemics and the American Society of Hypertension, Inc. (ASH) will collaborate on the utilization of the NuScribe Voice Recognition system through its iMedicor professional Portal for selected participants on a pilot basis for a twelve-month period in the ASH Chapter Concepts Proposal to establish a National Hypertension and Cardiovascular Risk Factor Registry.See Appendix A, Chapter Concepts Proposal. iMedicor is a secure HIPAA compliant online portal that creates a virtual healthcare community amongst physicians and other medical professionals for the purpose of real-time Health Information Exchange.It includes a revolutionary suite of learning and productivity tools designed to simplify the exchange of patient medical information, expand access to educational programming and broaden real-time consultation/collaboration and referral capabilities. Physician participants in the ASH Chapter Concepts Proposal will have access to a special form witin iMedicor that allows them to input required data for the initiative, using the NuScribe Voice Recognition System with Dragon Naturally Speaking Software, that will then be exported electronically to the initiative’s databank via iMedicor.This will replace the need for the paper cards currently being used by physicians without electronic medical records systems. 2.Vemics NuScribe™ Representing the ASH Chapter Concepts Proposal, Brent M. Egan, MD will select ten (10) physicians participants in this initiative, to receive the NuScribe Service.Vemics will provide its proprietary software, set-up and support for up to one (1) year on a complimentary basis.The Society will be responsible for all fees associated with the Dragon Naturally Speaking software and licenses and any hardware essential to utilizing the NuScribe system for the ten (10) selected participants.See attachment to this agreement for fees. Vemics NuScribe will be responsible for the following: 1. Provide NuScribe proprietary software, set-up for one (1) year on a complimentary basis, 2. Provide adequate support to all ten (10) participants in the program for 12 months on a complimentary basis.Participants will be provided with 3 hours of one on one online initial training and unlimited phone support between the hours of 7 AM and 6 PM central time zone, Monday through Friday. 3. Provide integration to the Hypertension Initiative databank.Integration will include the development of a data collection screen that contains all the current fields found on the paper cards.Vemics will also provide the Initiative with access to the iMedicor database, so that they may export data at any time.Vemics will within the first quarter of the pilot integrate the NuScribe application and the iMedicor data capture form so that future double entry will not be necessary.The integration will extract all pertinent information from the NuScribe template and export it directly to the archive for the Initiative’s database.This will allow the user to create an encounter report and satisfy the data requirements for the initiative simultaneously using voice recognition. 4. Issue of a mutually approved press release. The American Society of Hypertension Chapter Concepts Proposal Associate is responsible for the following: 1. Communicate on a quarterly basis will communicate with pilot participants quarterly to make certain that the system is working properly and that users are satisfied.Submit a quarterly report will be to Vemics detailing the effects of the program on the Initiative and the practices of the select members. 2. Issue of a mutually approved press release. 2 Termination This Agreement may be terminated by either party upon thirty (30) days written notice to the other party in the event of a breach of a material provision of this Agreement by the other party, provided that, during the thirty (30) days period, the breaching party fails to cure such breach.Notwithstanding the foregoing, even if the breaching party does not cure and the non-breaching party does not elect to terminate, the non-breaching party shall have all of its rights and remedies for damages and/or otherwise against the breaching party. I have reviewed this agreement and agree to all of the terms and issues as indicated this day of , 2007. American Society of Hypertension, Inc. /s/ Torry Mark Sansone 11/29/07 Torry Mark Sansone, Executive
